ACCEPTED
                                                                                                 05-17-00737-CR
                                                                                       FIFTH COURT OF APPEALS
                                                                                                 DALLAS, TEXAS
            FAITH JOHNSON                                                                      6/5/2018 10:02 AM
                                                                                                      LISA MATZ
            DALLAS COUNTY                                                                                 CLERK
            DISTRICT ATTORNEY


                                                     June 5, 2018                FILED IN
                                                                          5th COURT OF APPEALS
                                                                              DALLAS, TEXAS
                                                                          6/5/2018 10:02:28 AM
      Lisa Matz, Clerk                                                          LISA MATZ
      Fifth District Court of Appeals                                             Clerk
      600 Commerce Street, Suite 200
      Dallas, Texas 75202


      Re:   Notice of the lead attorney representing the State of Texas in:
            Ahere v. State, No. 05-17-00737-CR; Trial court no. F15-76047-T


      Dear Ms. Matz:

             Be advised that I have been assigned to represent the State of Texas in the above
      referenced appeal. Please add my name, Larissa T. Roeder, as an attorney litigating this
      matter. Your consideration is greatly appreciated,


                                                     Respectfully submitted,



                                                     Larissa T. Roeder
                                                     Assistant Criminal District Attorney
                                                     State Bar No. 24010357
                                                     Dallas County, Texas
                                                     214/653-3636
                                                     Larissa.Roeder@dallascounty.org

      cc:   Christian T. Souza
            Attorney for Appellant
            133 N. Riverfront Blvd., LB-2
            Dallas, Texas 75207-4399
            Via electronic service at: Christian.souza@dallascounty.org




133 N. Riverfront Blvd., LB 19, Dallas, Texas 75207-4399                       [214] 653-3600